Citation Nr: 0739188	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-00 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for status post reduction, 
internal fixation of nonunion of right scaphoid with bone 
graft (dominant), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1984 to April 
1984 and from June 1986 to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The Board notes that the veteran and his representative 
appear to raise a claim that the veteran has lost the use of 
his right hand due to neurological issues secondary to his 
service-connected right wrist disability.  This issue, 
however, has not been adjudicated, developed or certified for 
appellate review.  The Board may only exercise jurisdiction 
over an issue after a veteran has filed both a timely notice 
of disagreement to a rating decision denying the benefit 
sought, and a timely substantive appeal.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, this issue is referred to the RO for 
appropriate consideration.
 

FINDING OF FACT

The veteran's service-connected status post reduction, 
internal fixation of nonunion of right scaphoid with bone 
graft (dominant) is not productive of ankylosis in any other 
position except favorable.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for status post reduction, internal fixation of nonunion of 
right scaphoid with bone graft (dominant) have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.69, 4.71(a), Diagnostic 
Code 5214 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).   

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in April 2003 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, what evidence the veteran 
should provide, informed the veteran that it was the 
veteran's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the veteran to notify the VA of any additional evidence 
that may be helpful to the veteran's claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, and VA hospital records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in May 2003 and 
July 2004.  38 C.F.R. § 3.159(c) (4).  The Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issue on appeal, and 
that VA has satisfied the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased Rating

By a November 1989 RO decision, the veteran was granted 
service connection for his right wrist disability, rated as 
10 percent disabling.  In April 2003, he filed a claim for an 
increased rating.  In a July 2003 rating decision, the RO 
granted a temporary total rating from February 14, 2003 to 
May 1, 2003.  A 10 percent disability rating was assigned 
from May 1, 2003.  The veteran filed a timely Notice of 
Disagreement with the July 2003 rating decision assignment of 
a 10 percent disability rating, arguing that his right wrist 
disability warranted a higher rating.  In a November 2004 
rating decision, upon de novo review of the evidence of 
record, the RO increased the veteran's disability rating for 
his service-connected right wrist to 30 percent, effective 
from May 1, 2003.  The veteran then perfected his appeal by 
submitting a Substantive Appeal, contending that his right 
wrist disability is more than 30 percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a  
whole but to both the recency and adequacy of examinations.  
See Powell v. West, 13 Vet. App. 31, 35 (1999).

In this case, the veteran's status post reduction, internal 
fixation of nonunion of right scaphoid with bone graft 
(dominant) is currently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5214.  Under this 
code, ankylosis of the wrist will be evaluated as 30 percent 
disabling for a dominant or major hand, and 20 percent for 
minor, where the ankylosis is favorable in 20 to 30 degrees 
dorsiflexion.  A 40 percent evaluation for major hand, or 30 
percent for minor, is warranted for ankylosis in any other 
position except favorable.  A maximum 50 percent rating for 
the major hand, and 40 percent for minor, will be awarded for 
unfavorable ankylosis in any degree of palmer flexion, or 
with ulnar to radial deviation.  A note following Diagnostic 
Code 5214 also states that extremely unfavorable ankylosis 
will be rated as loss of use of hands under Diagnostic Code 
5125. 

The veteran underwent surgery on February 14, 2003 for right 
wrist four corner arthrodesis.  VA treatment records from 
March 2003 show that the veteran's right wrist was extremely 
stiff with a weak grip.  Records from Rice Rehabilitation 
Clinic in Dalton, Georgia, dated April 2003 to July 2003, 
show that the veteran reported pain, numbness and tingling in 
his right hand.  A significant decrease in grip strength from 
April 2003 to July 2003 was noted.  A July 2003 evaluation at 
Rice Rehabilitation Clinic indicates that the veteran's right 
hand and fingers also exhibited sensory deficits.

A July 2004 VA contract examination (conducted by QTC Medical 
Services) indicates that the veteran has right wrist 
dorsiflexion to 30 degrees and palmar flexion to 20 degrees.  
The examiner noted that the range of motion was additionally 
limited by pain, fatigue, weakness, and lack of endurance.  
The veteran reported stiffness of the joint and numbness of 
the fingers occurring intermittently as often as daily.  The 
veteran reported that these flare-ups would last for 
approximately three hours.  Further, the veteran reported 
that he misses work due to his condition three times a year.

Although the veteran's right wrist clearly maintains some 
range of motion (i.e. it is not ankylosed), the RO in its 
November 2004 rating decision evaluated the veteran's right 
wrist disability as analogous to favorable ankylosis in 20 to 
30 degrees dorsiflexion, assigning a 30 percent disability 
rating, due to the pain and weakness exhibited by the 
veteran.  38 C.F.R. § 4.20.

The Board agrees that the right wrist is currently manifested 
by disability equivalent to favorable ankylosis in 20 to 30 
degrees dorsiflexion.  Comparing these manifestations with 
the criteria of the rating schedule, the Board finds that the 
criteria for a schedular rating greater than 30 percent under 
Diagnostic Code 5214 are not more nearly approximated.  This 
is because there is no showing of ankylosis at any angle 
other than favorable.  The veteran is able to extend his 
right wrist to 30 degrees.  Even considering additional 
limitation of motion due to pain and weakness, his right 
wrist does not more nearly approximate immobilization in an 
unfavorable angle.

In reaching this decision, the Board has specifically 
considered the functional loss as reported by the veteran and 
addressed by the VA examiner.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. 202.  The severe 
limitation of motion of the veteran's right wrist due to pain 
and weakness is the reason a disability rating of 30 percent 
has been assigned for favorable ankylosis in 20 to 30 degrees 
dorsiflexion, despite the findings which suggest the veteran 
still maintains some range of motion.

Diagnostic Code 5214 specifically contemplates situations in 
which the wrist joint is so immobilized as to warrant a 
rating as loss of use of hands under Diagnostic Code 5125.  
In order to warrant such a rating, the veteran must exhibit 
extremely unfavorable ankylosis.  As has been noted, the 
veteran's right wrist maintains some range of motion; a 
clinical diagnosis of ankylosis has not been rendered.  
However, taking into account pain, weakness, and other 
factors demonstrated by the veteran, his condition has been 
analogized to favorable ankylosis and granted a higher 
disability rating of 30 percent, rather than the maximum 
disability rating of 10 percent available for simple loss of 
motion of the wrist under  Diagnostic Code 5215.  The Board 
finds that the veteran is not entitled to a 70 percent 
disability rating under Diagnostic Code 5125 for loss of use 
of hands.
 
After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for 
increased rating.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107;  Gilbert, 
supra.  The claim for a schedular disability rating greater 
than 30 percent for a right wrist disability is therefore 
denied.  




ORDER

An increased rating in excess of 30 percent for status post 
reduction, internal fixation of nonunion of right scaphoid 
with bone graft (dominant) is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


